DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I; claims 1-14 in the reply filed on 12/29/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al US 20010005685 in view of Iikov et al US 20160079649.
As to claim 10, Nishimori teaches an electronic device comprising: at least one transceiver (see fig. 1, 13(1-n); transmitter, 14(1-n); receiver, paragraphs 0167-072); a first front end module including a first coupler connected to the at least one transceiver and configured to detect a signal of a first frequency band being transmitted and/or received (see fig. 1, 10(1); first front end module; 15(1); first coupler; paragraphs 0167-0172); a second front end module including a second coupler connected to the at least one transceiver and configured to detect a signal of a second frequency band being transmitted and/or received (see fig. 1, 10(2); second front end module; 15(2); first coupler; paragraphs 0167-0172); a first switch electrically connected to the first coupler and configured to block a signal being output (see fig. 1, 16(1), paragraphs 0167-0172); a second switch electrically connected to the second coupler and configured to block the signal being output (see fig. 1, 16(2), paragraphs 0167-0172). Nishimori fails to teach a third switch configured to select any one of the signal being output from the first switch and the signal being output from the second switch. Iikov teaches a third switch configured to select any one of the signal being output from the first switch and the signal being output from the second switch (see fig. 
As to claim 14, the combination of Nishimori and Iikov teaches the first front end and second front end modules (see Nishimori fig. 1, 10(1); first front end module; 10(2); send front end module, paragraphs 0167-0172)and the third switch (see Iikov fig. 3a, 302; third switch, paragraphs0028, 0029). However, the combination of Nishimori and Iikov fails to teach wherein the third switch is included in any one of the first front end module or the second front end module. However, it is obvious to one skilled in the art to include the third switch in any one of the first front end module or the second front end module into the teaching of Nishimori and Iikov to reduce the size of the circuitry in a device.
3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al US 20010005685 in view of Iikov et al US 20160079649 in further view of Li US 20170214321.
As to claim 11, the combination of Nishimori and Iikov fails to teach a processor configured to control the first switch, the second switch and the third switch based on time. Li teaches a processor configured to control the first switch, the second switch and the third switch based on time (see paragraph 0035; the controller is further arranged to: generate gating signals to be provided to the first pair of switches, the second pair of switches, the third pair of switches and the fourth pair of switches based on the determined switching time; and provide the gating signals to the first pair of switches, the second pair of switches, the third pair of switches and the fourth pair of switches so as to control switching on and off thereof). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Li into the system of Nishimori and Iikov in order to provide a system and method for controlling the switching on and off)
Allowable Subject Matter
4.	Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, the applied reference fails to teach wherein the first front end module further includes a fourth switch configured to control a direction of the signal being detected from the first 
5.	Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Nishimori et al US 20010005685 teaches adaptive array antenna transceiver apparatus; Iikov et al US 20160079649 teaches system and method for a directional couple moduel; Li US 20170214321 teaches system and method for controlling a converter circuit; Jung et al US 20170085292 teaches communication module and front-end module include therein. However, the teaching of the prior art either combined or alone fails to teach a plurality of second switches connected to the first switches and configured to block signals being output from the first switches; and a third switch connected to the plurality of second switches and configured to select one of the plurality of second switches, wherein the processor is configured to control the first switches, the second switches, and the third switch to detect one of the signals being simultaneously transmitted and/or received.
Dependent claims 2-8 are allowable for the same reason.
As to independent claim 9, Nishimori et al US 20010005685 teaches adaptive array antenna transceiver apparatus; Iikov et al US 20160079649 teaches system and method for a directional couple moduel; Li US 20170214321 teaches system and method for controlling a converter circuit; Jung et al US 20170085292 teaches communication module and front-end module include therein. However, the teaching of the prior art either combined or alone fails to teach a plurality of second switches connected to the first switches and configured to block signals being output from the first switches; and a third switch connected to the plurality of second switches and configured to select one of the plurality of second switches, wherein the processor is configured to adjust the first switches connected to the couplers detecting the signals being simultaneously transmitted and/or received excluding a signal being detected in a reverse direction and to adjust the first switch connected to the coupler detecting the one of the signals being simultaneously transmitted and/or received in a forward direction
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649